Name: Commission Regulation (EC) No 3247/94 of 21 December 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the special and general intervention measures for beef
 Type: Regulation
 Subject Matter: trade policy;  animal product;  distributive trades
 Date Published: nan

 Avis juridique important|31994R3247Commission Regulation (EC) No 3247/94 of 21 December 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the special and general intervention measures for beef Official Journal L 338 , 28/12/1994 P. 0072 - 0076 Finnish special edition: Chapter 3 Volume 64 P. 0157 Swedish special edition: Chapter 3 Volume 64 P. 0157 COMMISSION REGULATION (EC) No 3247/94 of 21 December 1994 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the special and general intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Articles 150 (3) and 169 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 1738/94 (4), lays down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef; whereas, in view of the accession of Austria, Finland and Sweden, Annexes III and VIII relating to products eligible for intervention and the addresses of the intervention agencies respectively should be adjusted accordingly; Whereas, in the case of Finland and Sweden, provision should be made for phasing out the products of Category A classes 02 and 03 over a five year period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2456/93 is hereby amended as follows: 1. The following subparagraph is added to Article 4 (1): 'In the case of Finland and Sweden, those quantities shall be phased out over five calendar years in accordance with the table in Annex IVa.' 2. Annex III is replaced by Annex I to this Regulation. 3. Annex IV as set out in Annex II to this Regulation is inserted after Annex IV. 4. Annex VIII is replaced by Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day of the entry into force of the Act of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 225, 4. 9. 1993, p. 4. (4) OJ No L 182, 16. 7. 1994, p. 14. ANNEX I 'ANEXO III - BILAG III - ANHANG III - PARARTIMA III - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III Productos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention Interventionsfaehige Erzeugnisse Proionta epilexima gia tin paremvasi Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §ao BELGIQUE/BELGIÃ  Carcasses, demi-carcasses: Hele dieren, halve dieren: - CatÃ ©gorie A classe U2 / Categorie A, klasse U 2 - CatÃ ©gorie A classe U3 / Categorie A, klasse U 3 - CatÃ ©gorie A classe R2 / Categorie A, klasse R 2 - CatÃ ©gorie A classe R3 / Categorie A, klasse R 3 DANMARK Hele og halve kroppe: - Kategori A, klasse R2 - Kategori A, klasse R3 - Kategori A, klasse O2 - Kategori A, klasse O3 - Kategori C, klasse R3 - Kategori C, klasse O3 DEUTSCHLAND Ganze oder halbe Tierkoerper: - Kategorie A, Klasse U2 - Kategorie A, Klasse U3 - Kategorie A, Klasse R2 - Kategorie A, Klasse R3 - Kategorie C, Klasse R3 - Kategorie C, Klasse R4 - Kategorie C, Klasse O3 ELLADA Oloklira i misa sfagia - Katigoria A, klasi R2 - Katigoria A, klasi R3 ESPAÃ A Canales o semicanales: - CategorÃ ­a A, clase U2 - CategorÃ ­a A, clase U3 - CategorÃ ­a A, clase R2 - CategorÃ ­a A, clase R3 FRANCE Carcasses, demi-carcasses: - CatÃ ©gorie A classe U2 - CatÃ ©gorie A classe U3 - CatÃ ©gorie A classe R2 - CatÃ ©gorie A classe R3 - CatÃ ©gorie C classe U2 - CatÃ ©gorie C classe U3 - CatÃ ©gorie C classe U4 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe R4 - CatÃ ©gorie C classe O3 IRELAND Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 - Category C class O3 ITALIA Carcasse e mezzene: - Categoria A classe U2 - Categoria A classe U3 - Categoria A classe R2 - Categoria A classe R3 LUXEMBOURG Carcasses, demi-carcasses: - CatÃ ©gorie A classe R2 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe O3 NEDERLAND Hele dieren, halve dieren: - Categorie A, klasse R 2 - Categorie A, klasse R 3 OESTERREICH Ganze oder halbe Tierkoerper: - Kategorie A, Klasse U2 - Kategorie A, Klasse U3 - Kategorie A, Klasse R2 - Kategorie A, Klasse R3 PORTUGAL CarcaÃ §as ou meias-carcaÃ §as: - Categoria A, classe U2 - Categoria A, classe U3 - Categoria A, classe R2 - Categoria A, classe R3 FINLAND Carcases, half-carcases: - Category A, class R2 - Category A, class R3 - Category A, class O2 - Category A, class O3 SWEDEN Carcases, half-carcases: - Category A, class R2 - Category A, class R3 - Category A, class O2 - Category A, class O3 UNITED KINGDOM A. Great Britain Carcases, half-carcases: - Category C, class R3 - Category C, class R4 B. Northern Ireland - Category C, class U3 - Category C, class U4 - Category C, class R3 - Category C, class R4' ANNEX II 'ANNEX IVa Maximum quantities of products of Category A, classes 02 and 03 eligible for intervention in the Member States referred to the fourth subparagraph of Article 4 (1) "(in tonnes)"" ID="1">1995> ID="2">13 280> ID="3">7 450"> ID="1">1996> ID="2">10 620> ID="3">5 960"> ID="1">1997> ID="2">7 970> ID="3">4 470"> ID="1">1998> ID="2">5 310> ID="3">2 980"> ID="1">1999> ID="2">2 660> ID="3">1 490'"> ANNEX III 'ANEXO VIII - BILAG VIII - ANHANG VIII - PARARTIMA VIII - ANNEX VIII - ANNEXE VIII - ALLEGATO VIII - BIJLAGE VIII - ANEXO VIII Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Diefthynseis ton organismon paremvaseos - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §ao Belgique/Belgie: Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie-en Restitutiebureau Trierstraat 82 B-1040 Brussel Tel. (32/2) 287 24 11; telex 24076 OBEA BRU B / 65567 OBEA BRU B; telefax (32/2) 230 25 33. Bundesrepublik Deutschland: Bundesanstalt fuer landwirtschaftliche Marktordnung (BALM) Abteilung 31 Adickesallee 40 D-60322 Frankfurt am Main Tel. (069) 1564-772/773; Telex 411727; Telefax (069) 1564-790/791. Danmark: EF-Direktoratet Nyropsgade 26 DK-480 Koebenhavn V tlf. 33 92 70 00; telex 15137 DK; fax 33 92 69 48, 33 92 69 23. Ellada: Ktinotrofiki Stadioy 33 GR-Athina 10559 Til. 321 23 59, telex 221683. EspaÃ ±a: SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 E-28005 Madrid Tel. (91) 347 65 00, 347 63 10; tÃ ©lex SENPA 23427 E, SENPA 41818 E; telefax (91)521 98 32, 522 43 87. France: OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. (331) 45 38 84 00; tÃ ©lex 205476; tÃ ©lÃ ©copieur (331) 45 38 36 77. Ireland: Department of Agriculture, Food and Forestry Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11 ext. 2278; telex 93292 AGRIEI; telefax (01) 661 62 63. Italia: Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro, 81, I-00185 Roma Tel. 49 49 91; telex 61 30 03 Luxembourg: Service d'Ã ©conomie rurale, section « cheptel et viande » 113-115, rue de Hollerich L-1741 Luxembourg TÃ ©l. (352) 478/443; tÃ ©lex 2537. Nederland: Ministerie van Landbouw, Natuurbeheer en Visserij Voedselvoorzieningsin- en-verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 NL-6430 AZ Hoensbroek Tel. (045) 23 83 83; telex 56396; telefax (045) 22 27 35. OEsterreich: AMA-Agrarmarkt Austria Dresdner Strasse 70 A-1201 Wien Tel. 0222/33 151-220; telefax 0222/33 151-297. Portugal: INGA - Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola Rua Camilo Castelo Branco, n º 45 - 2 º P-1000 Lisboa Tel. 355 88 12/7; telex 66207/8/9/10; telefax 53 32 51. Finland: Ministry of Agriculture and Forestry Department of Agricultural Policy Mariankatu 23, PO Box 232 FIN-00171 Helsinki TÃ ©l. (358) 016 01; telefax (358) 0160 2442. Sweden: Jordbruksverket-Swedish Board of Agriculture Livestock Products Market S-55182 Joenkoeping Tel. (46) 36 15 50 00; telex 70991 SJV-S; fax (46) 36 19 05 46. United Kingdom: Intervention Board for Agricultural Produce Fountain House 2 Queens Walk UK-Reading RG1 7QW Berkshire Tel. (0734) 58 36 26; telex 84 83 02.'